Citation Nr: 0502773	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-05 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO&IC)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance (NSLI) policy.  


WITNESSES AT HEARING ON APPEAL

Appellant and E.B.


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from December 1942 to 
December 1945.  He died in November 2001.  The appellant is 
the veteran's niece.

This matter is contested, and comes before the Board of 
Veterans' Appeals (Board) on appeal of a July 2002 
determination by the RO&IC in Philadelphia.  The appellant 
filed a notice of disagreement (NOD) in September 2002, and 
the RO&IC issued a statement of the case (SOC) in January 
2003.  The appellant filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in February 
2003.  

In August 2004, the appellant and E.B. testified during a 
hearing before the undersigned Veterans Law Judge at the RO 
in Chicago, Illinois; a transcript of that hearing is of 
record.  During the hearing, the appellant submitted 
additional evidence directly to the Board.  The evidence 
included a copy of the veteran's will, a statement from 
William J. Brownfield regarding the veteran's competency, and 
VA outpatient treatment records dated in April 1994, May 
1994, and November 1994.  The appellant waived initial RO 
consideration of this evidence.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 
38 C.F.R. § 20.800 (2004).  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant when 
further action, on her part, is required.  





REMAND

The Board notes that in an August 1991 Designation of 
Beneficiary (VA Form 29-336), the veteran listed the 
appellant as the principal beneficiary to his NSLI policy.  
Thereafter, in January 1994, the veteran executed a new 
designation of beneficiary in which he named L.I. as the 
principal beneficiary.  The veteran subsequently executed an 
additional designation of beneficiary in May 1994, in which 
he name A.W. as the principal beneficiary of his NSLI policy.  
The appellant has contended that the veteran was incompetent 
at the time he executed the designation of beneficiary in 
January 1994 and May 1994.  As such, she is the rightful 
principal beneficiary to the veteran's NSLI policy.   

In this instance, the record documents that the veteran was 
admitted to the Extended Care Center (ECC) of the Hines VA 
Medical Center (VAMC) on December 7, 1994.  In September 
1995, a treating VA physician determined the veteran to be 
incompetent.  

The Board notes that the RO has informed the appellant, 
through telephone contacts in March and April 2002, as well 
as through a May 2002 letter, of the evidence needed to 
substantiate her claim.  In this respect, the appellant was 
advised that she needed to submit medical documentation, 
which identified the veteran as being mentally incompetent 
prior to January 1994.  However, the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions, to particularly 
include the duty, imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), requiring VA to explain what evidence 
will be obtained by whom.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  

Hence, a remand for compliance with the VCAA's notice 
requirements is warranted.  The RO's notice letter to the 
appellant should explain that she has a full one-year period 
for response.  See 38 U.S.C.A. § 5103(West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  
Additionally, the RO's notice letter should request that the 
appellant submit all medical evidence pertinent to her claim 
that is in her possession.  The RO should attempt to obtain 
any pertinent outstanding evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the 
appellant a letter providing notification 
of the VCAA and the duties to notify and 
assist imposed thereby.  The letter 
should include a summary of the evidence 
currently of record that is pertinent to 
the claim and specific notice as to the 
type of evidence necessary to 
substantiate the claim.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that she provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
identified medical records.  The RO 
should also invite the appellant to 
submit all evidence pertinent to the 
claim that is in her possession, and 
explain the type of evidence that is her 
ultimate responsibility to submit.  The 
RO's letter must also clearly explain to 
the appellant that she has a full one-
year period for response (although VA may 
decide the claim within the one-year 
period).  

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO&IC should readjudicate the claim for 
entitlement to the proceeds of the 
veteran's NSLI policy in light of all 
pertinent evidence and legal authority.  

6.  Unless the claim is granted to the 
appellant's satisfaction, the RO should 
furnish to the appellant an appropriate 
supplemental SOC (SSOC) that includes 
citation to all additional legal 
authority considered-to specifically 
include 38 C.F.R. §§ 3.102 and 3.159-as 
well as clear reasons and bases for its 
determination, and afford the appellant 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992)

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


